DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-16, 19, and 20, the prior art does not disclose an observation apparatus, method, and computer readable medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
determine an in-focus position for the focusing unit based on the plurality of images of the object that acquired by the image sensor capturing apparatus, the plurality of images each being an image acquired when the focusing unit is located at a different position, determines determine a reliability of the determined decided in-focus position, and when determining that the in-focus position is not reliable, moves control the focusing unit sequentially to a plurality of positions and causes cause the image sensor capturing apparatus to acquire, for each of the plurality of positions, a candidate image of the objects wherein the control of the focusing unit adjusts a distance between the stage and the optical system in the optical-axis direction of the optical system, as stated in claims 1, 19, and 20.

determine an in-focus position for the focusing unit based on the plurality of images of the object acquired by the image sensor, the plurality of images each being an image acquired when the focusing unit is located at a different position, determine a reliability of the determined in-focus position, and when determining that the in-focus position is not reliable, control the focusing unit sequentially to a plurality of positions and cause the image sensor to acquire, for each of the plurality of positions, a candidate image of the object, the optical system includes an objective, and the surface optically conjugate to the imaging surface is a focal plane of the objective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs